Citation Nr: 1436804	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-48 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 70 percent disability rating for Veteran's service-connected posttraumatic stress disorder (PTSD) due to sexual trauma with panic disorder and depression, including the question of whether a reduction to 50 percent effective August 28, 2008 was proper.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from April 1980 to July 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On the December 2009 VA Form 9, the Veteran requested a Board hearing; however, in July 2012, the Veteran withdrew the hearing request and asked that the case be forwarded to the Board for consideration.  38 C.F.R. § 20.704(e) (2013).


FINDINGS OF FACT

1.  In the September 2008 rating decision, the RO reduced the disability rating for PTSD due to sexual trauma with panic disorder and depression from 70 percent to 50 percent, effective August 28, 2008, the date of a VA PTSD examination.  

2.  In September 2009, the RO restored the 70 percent disability rating for PTSD due to sexual trauma with panic disorder and depression effective August 28, 2008.


CONCLUSION OF LAW

The issue of restoration of a 70 percent disability rating for Veteran's service-connected posttraumatic stress disorder (PTSD) due to sexual trauma with panic disorder and depression, including the question of whether a reduction to 50 percent effective August 28, 2008 was proper, is now moot, warranting dismissal of the appeal.  38 U.S.C.A. §§ 5112, 7105 (West 2002); 38 C.F.R. §§ 3.343, 3.344 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In the September 2008 rating decision, the RO reduced the disability rating for PTSD from 70 percent to 50 percent effective August 28, 2008, the date of a VA PTSD examination.  After the Veteran initiated appeal of the RO's decision and additional evidence was obtained, the RO restored the 70 percent rating for PTSD effective August 28, 2008.  See September 2009 Statement of the Case.  

Although the representative, in the July 2014 Written Brief Presentation, attempted to reframe the issue on appeal as entitlement to an increased rating for PTSD, the only issue adjudicated by the RO in the September 2008 rating decision and procedurally prepared and certified for appellate review is the issue of restoration of the 70 percent disability rating for PTSD, which includes the question of the propriety of the reduction of the disability rating.  Because the disability rating of 70 percent has been restored for PTSD effective August 28, 2008, there remain no allegations of errors of fact or law for appellate consideration; therefore, the Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER

The appeal, having been rendered moot, is dismissed.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


